       4:20-mj-03169-CRZ Doc # 7 Filed: 10/02/20 Page 1 of 1 - Page ID # 15




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )        CASE NO. 4:20-MJ-3169
                                              )
               Plaintiff,                     )
       vs.                                    )           ENTRY OF APPEARANCE
                                              )
MARLAN BURKI,                                 )
                                              )
              Defendants,                     )
                                              )


       COMES NOW, Attorneys Steve Lefler and Matthew Burns, and hereby enter their

appearance on behalf of MARLAN BURKI, Defendant in the above captioned matter.



                                                   MARLAN BURKI, Defendant

                                                   By; /s/ Steve Lefler               _
                                                         Steve Lefler #15434
                                                         Matthew Burns, #25437
                                                         1213 JONES St.
                                                         Omaha, Nebraska 68102
                                                         (402) 342 4433
                                                         Attorneys for Defendant




                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the above and foregoing
was forwarded to the US Attorney by way of First Class Mail, Email, and/or Electronic service
on OCTOBER 2, 2020.


                                                           /s/ Steve Lefler
                                                           Steve Lefler
